
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 259
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2011
			Mr. Davis of Illinois
			 submitted the following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Recognizing Chief Master Sergeant Donald G.
		  Robinson, Jr., for his service in the Air Force.
	
	
		Whereas, on May 13, 2011, the United States Air Force
			 announced the retirement of Chief Master Sergeant Donald G. Robinson, Jr., 2nd
			 Bomb Wing Weapons Manager, Barksdale Air Force Base, Louisiana, effective
			 September 1, 2011, after 30 years of true and honorable service;
		Whereas in August 1981, at the age of 17, Chief Master
			 Sergeant Robinson, a resident of Chicago, Illinois, began his professional
			 military career by enlisting in the Air Force and reached the most senior
			 enlisted rank of Chief Master Sergeant in April 2006;
		Whereas after swearing the oath to protect and defend the
			 Nation against all enemies both foreign and domestic, he has relocated to 13
			 duty stations over his distinguished career, including five overseas
			 assignments;
		Whereas he has directly contributed to the lethality of
			 the world’s greatest Air Force by mastering various positions to include
			 Armament System Technician, Weapons Load Team Member and Chief, Weapons
			 Expeditor, Weapons Superintendent, Armament Flight Chief, and Maintenance
			 Superintendent, culminating in his current assignment to the prestigious
			 position of 2nd Bomb Wing Weapons Manager, Barksdale Air Force Base,
			 Louisiana;
		Whereas he has thoroughly educated himself throughout his
			 adult life and is a proud graduate of the Air Force Noncommissioned Officer
			 Leadership School, Air Force Noncommissioned Officer Academy, Air Force Senior
			 Noncommissioned Officer Academy, and Chief Master Sergeant Leadership Course,
			 and has earned an Associate of Applied Science in Armament Systems Technology
			 from the Community College of the Air Force, an Associate of Science in
			 Technical Management from Embry-Riddle Aeronautical University; and a Bachelor
			 of Science in Technical Management from Embry-Riddle Aeronautical
			 University;
		Whereas he displayed his commitment to the Nation by
			 forward deploying over 10 times in support of Operations Provide Comfort,
			 Uphold Democracy, Deny Flight, Desert Shield, Desert Storm, Southern Watch,
			 Iraqi Freedom, Enduring Freedom, and Coronet Norseman among others;
		Whereas he has maintained weapon systems and increased war
			 capability of the B–52G, B–52H, F–111E, F–111F, F–15C, F–15E, A–10A and
			 F–16;
		Whereas he proudly led, selflessly mentored, and
			 astoundingly inspired more than 1,200 airmen over his 30 years of
			 service;
		Whereas in addition to his honorable service, he has been
			 recognized for numerous individual accomplishments and contributed to several
			 team awards to include Squadron Senior Noncommissioned Officer of the Year,
			 Group Senior Noncommissioned Professional, and the General Lew Allen Award for
			 Excellence in Maintenance at two separate installations;
		Whereas he profoundly influenced many subordinate,
			 equivalent, and senior professional airmen with his wisdom, loyalty, and warmth
			 throughout his military career; and
		Whereas his accomplishments both on- and off-duty have
			 come to personify an outstanding airman and American: Now, therefore, be
			 it
		
	
		That the House of Representatives
			 recognizes Chief Master Sergeant Donald G. Robinson, Jr., upon his retirement
			 for his particularly meritorious achievements in the Air Force.
		
